DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 9/27/2022. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 112, 101, 102, and 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcilio C. P. de Souto et al (“Ranking and Selecting Clustering Algorithms Using a Meta-Learning Approach”), hereinafter “Souto” in view of Nie et al (US 2020/0201727 A1).
As to claims 1 and 11, Souto teaches A method comprising: ranking a plurality of features of a plurality of datasets (Souto describes ranking candidate learning algorithms, which are composed of meta-features or meta-attributes, for a given dataset. (see page 3729, section II “Related work”, first paragraph and page 3730, section III “Our Approach”, first paragraph)); for each dataset of the plurality of datasets: for each percentage of a plurality of distinct percentages (Souto describes percentage of missing values (PMV), percentage of attributes after filtering (PFA), and percentage of outliers (PO) during feature extraction. (see page 3731, section IV “Case Study” subsection A)): configuring a machine learning (ML) model to receive only a highest ranking said percentage of the plurality of features, and measuring an accuracy, of a respective plurality of accuracies, achieved by training the ML model with the dataset (Souto describes a meta-learner, which generates a ranking of algorithms for each dataset given as input. In order to generate a ranking of P candidates (clustering algorithms), Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)); and generating, based on the respective plurality of accuracies and a plurality of meta-features values of the dataset, a respective tuple of a plurality of training tuples (Souto describes the database stores meta-examples (tuple) having both meta-attributes (features) and a vector with the ranking of each clustering algorithm for that dataset. (see page 3731, section IV “Case Study”, subsection C “Database” through page 3732, section V “Experimental Design”, subsection A “Description of the Datasets”)).
Souto fails to explicitly recite training, based on the plurality of training tuples, a regressor that predicts a count of features of the plurality of features to configure the ML model to be most accurate.
However, Nie teaches training, based on the plurality of training tuples, a regressor that predicts a count of features of the plurality of features to configure the ML model to be most accurate (Nie discloses training a machine learning model by detecting anomalies over time within a dataset. A predicted baseline model is automatically adjusted in response to changes in the digital time series data for the feature metric, such as a feature count. Nie also discloses model degradation and its affects on system performance, such as accuracy.  Nie describes the ability to pinpoint important anomalies in order to improve accuracy. See [0012]-[0020] and [0107]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Souto to incorporate the machine learning model monitoring of Nie for the purpose of improving online machine learning model stability and performance (See Nie [0020]).
As to claims 2 and 12, Souto further teaches receiving a new dataset (Souto describes ranking candidate learning algorithms, which are composed of meta-features or meta-attributes, for a given dataset. (see page 3729, section II “Related work”, first paragraph and page 3730, section III “Our Approach”, first paragraph)); for each percentage of the plurality of distinct percentages (Souto describes percentage of missing values (PMV), percentage of attributes after filtering (PFA), and percentage of outliers (PO) during feature extraction. (see page 3731, section IV “Case Study” subsection A)): configuring the ML model to receive only a highest ranking said percentage of the plurality of features, and measuring a new accuracy, of a new plurality of accuracies, achieved by training the ML model with the new dataset (Souto describes a meta-learner, which generates a ranking of algorithms for each dataset given as input. In order to generate a ranking of P candidates (clustering algorithms), Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)); and generating, based on the new plurality of accuracies and a new plurality of meta-features of the new dataset, a new tuple (Souto describes the database stores meta-examples (tuple) having both meta-attributes (features) and a vector with the ranking of each clustering algorithm for that dataset. (see page 3731, section IV “Case Study”, subsection C “Database” through page 3732, section V “Experimental Design”, subsection A “Description of the Datasets”)).
Souto fails to explicitly recite predicting, by the regressor and based on the new tuple, a new count of features of the plurality of features.
However, Nie teaches predicting, by the regressor and based on the new tuple, a new count of features of the plurality of features (Nie discloses training a machine learning model by detecting anomalies over time within a dataset. A predicted baseline model is automatically adjusted in response to changes in the digital time series data for the feature metric, such as a feature count. See [0107]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Souto to incorporate the machine learning model monitoring of Nie for the purpose of improving online machine learning model stability and performance (See Nie [0020]).
	As to claims 3 and 13, Souto further teaches configuring the ML model to receive only a highest ranking said new (Souto describes a meta-learner, which generates a ranking of algorithms for each dataset given as input. In order to generate a ranking of P candidates (clustering algorithms), Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)).
Souto fails to explicitly recite a new count of features of the plurality of features.
However, Nie teaches a new count of features of the plurality of features (Nie discloses training a machine learning model by detecting anomalies over time within a dataset. A predicted baseline model is automatically adjusted in response to changes in the digital time series data for the feature metric, such as a feature count. See [0107]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Souto to incorporate the machine learning model monitoring of Nie for the purpose of improving online machine learning model stability and performance (See Nie [0020]).
	As to claims 4 and 14, Souto further teaches wherein a size of the plurality of features does not affect complexity of at least one selected from the group consisting of: said predicting the new (Souto describes a meta-learner, which generates a ranking of algorithms for each dataset given as input. In order to generate a ranking of P candidates (clustering algorithms), Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)).
Souto fails to explicitly recite a new count of features of the plurality of features.
However, Nie teaches a new count of features of the plurality of features (Nie discloses training a machine learning model by detecting anomalies over time within a dataset. A predicted baseline model is automatically adjusted in response to changes in the digital time series data for the feature metric, such as a feature count. See [0107]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Souto to incorporate the machine learning model monitoring of Nie for the purpose of improving online machine learning model stability and performance (See Nie [0020]).
	As to claims 5 and 15, Souto further teaches wherein said predicts the (Souto describes percentage of missing values (PMV), percentage of attributes after filtering (PFA), and percentage of outliers (PO) during feature extraction. (see page 3731, section IV “Case Study” subsection A)), or predicts an optimal subset of the plurality of features (Souto describes a meta-learner, which generates a ranking of algorithms for each dataset given as input. In order to generate a ranking of P candidates (clustering algorithms), Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)).
Souto fails to explicitly recite a new count of features of the plurality of features.
However, Nie teaches a new count of features of the plurality of features (Nie discloses training a machine learning model by detecting anomalies over time within a dataset. A predicted baseline model is automatically adjusted in response to changes in the digital time series data for the feature metric, such as a feature count. See [0107]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Souto to incorporate the machine learning model monitoring of Nie for the purpose of improving online machine learning model stability and performance (See Nie [0020]).
	As to claims 6 and 16, Souto further teaches said ranking the plurality of features comprises a plurality of rankings of the plurality of features (Souto describes ranking candidate learning algorithms, which are composed of meta-features or meta-attributes, for a given dataset. (see page 3729, section II “Related work”, first paragraph and page 3730, section III “Our Approach”, first paragraph)); said for each dataset comprises for each dataset and each particular ranking of the plurality of rankings; said highest ranking said percentage of the plurality of features comprises said highest ranking by the particular ranking (Souto describes a meta-learner, which generates a ranking of algorithms for each dataset given as input. In order to generate a ranking of P candidates (clustering algorithms), Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)).
Souto fails to explicitly recite predicts said count of features of the plurality of features comprises predicts a respective count of features for each particular ranking of the plurality of rankings.
However, Nie teaches predicts said count of features of the plurality of features comprises predicts a respective count of features for each particular ranking of the plurality of rankings (Nie discloses training a machine learning model by detecting anomalies over time within a dataset. A predicted baseline model is automatically adjusted in response to changes in the digital time series data for the feature metric, such as a feature count. See [0107]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Souto to incorporate the machine learning model monitoring of Nie for the purpose of improving online machine learning model stability and performance (See Nie [0020]).
(Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)).
	As to claims 7 and 17, Souto further teaches the regressor comprises a random forest (Souto describes cross-validation experiment using available datasets on page 3730, column 1, first line.).
	As to claims 8 and 18, Souto and Nie fail to explicitly recite a count of the plurality of datasets exceeds one hundred.
	However, the limitations and numbers specified in these claims seem to be a mere choice out of several straightforward possibilities. The particular values chosen do not seem to provide any surprising technical effect.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings Souto and Nie to incorporate the well know count of features and then compare that count to a count of accuracies, and then checking to see if the count exceeds a threshold amount for the purpose of eliminating excess unwanted data in order to improve accuracy.
	As to claim 9 and 19, Souto teaches meat-features values of each dataset of the plurality of datasets (Souto describes ranking candidate learning algorithms, which are composed of meta-features or meta-attributes, for a given dataset. (see page 3729, section II “Related work”, first paragraph and page 3730, section III “Our Approach”, first paragraph)), but fails to explicitly recite a count of samples in the dataset, a count of the plurality of features, a count of the plurality of features that are numeric, a count of the plurality of features that are not numeric, a ratio of the count of the plurality of features to the count of samples in the dataset, a count of classes of samples in the dataset that the ML model can recognize, a minority count of samples in the dataset of a least frequent class of said classes, a majority count of samples in the dataset of a most frequent class of said classes, and a ratio of the minority count to the majority count.
	However, the limitations and numbers specified in these claims seem to be a mere choice out of several straightforward possibilities. The particular counts and ratios chosen do not seem to provide any surprising technical effect.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings Souto and Nie to incorporate the well know count of features and then compare, using the ML model, to a minority/majority ratio for the purpose of determining the best sampling of data.
	As to claims 10 and 20, Souto teaches accuracy (Souto describes a meta-learner, which generates a ranking of algorithms for each dataset given as input. In order to generate a ranking of P candidates (clustering algorithms), Souto uses P regressors, each one responsible for predicting the ranking of a specific algorithm for the input dataset. The ranking suggests that a clustering algorithm is better than other algorithms and, thus, a better accuracy. (see page 3731, section IV “Case Study”, subsection B “Meta-Learner”)), but fails to explicitly recite the accuracy comprises: a precision, a recall, or an F score.
	However, the accuracies claimed are common and well-known measures of accuracy available to one of ordinary skill in the art. The limitations specified in these claims seem to be a mere choice out of several straightforward possibilities. The particular accuracies chosen do not seem to provide any surprising technical effect.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings Souto to incorporate the well know accuracy measures for the purpose of determining the most accurate dataset in order to provide the best data output.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 9-15, filed 9/27/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nie et al (US 2020/0201727 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161